Citation Nr: 1143533	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The service member was on active duty in the US Army from July 1969 to May 1971.  He passed away on August [redacted], 2004; the appellant is the service member's widow.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an October 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for the cause of the service member's death and to nonservice-connected death pension benefits are addressed in the REMAND portion of the decision below and those issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At the time of the service member's death in August 2004, he did not have a claim pending for VA benefits.  


CONCLUSION OF LAW

The claim of entitlement to accrued benefits lacks legal merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and not the evidence are dispositive of the claim, the VCAA is not applicable.  See id. at 132.  In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required. 

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2011). 

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: 

(1)  Upon the death of a service member to the living person first listed as follows:  (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent. 

(2)  Upon the death of a surviving spouse or remarried surviving spouse, to the service member's children. 

(3)  Upon the death of a child, to the surviving children of the service member entitled to death pension, compensation, or dependency and indemnity compensation. 

(4)  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the service member. 

See 38 C.F.R. § 3.1000(a) (2011). 

An application for accrued benefits must be filed within one year after the death of the service member.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  In this case, the service member died on August [redacted], 2004.  The appellant did not file her claim for accrued benefits until May 10, 2006, which was not within one year of the service member's death.  

Moreover, in order for a claimant to be entitled to accrued benefits, the service member must have had a claim pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  At the time of his death, the service member was not in receipt of VA compensation benefits.  The RO issued the service member's last rating decision on February 1, 2002.  That action denied the service member's claim for entitlement to service connection for type II diabetes mellitus and pancreatic cancer due to chemical dioxin exposure.  Records also reflect that the service member was notified of the rating decision in February 2002, and that he did not appeal.  In fact, the service member had not submitted any communication indicating an intent either to appeal or to apply for additional VA benefits, which might constitute a pending claim.  38 C.F.R. § 3.155 (2011).  There is no correspondence in the claims file dated after the rating action until the service member passes away.  There are no VA clinical records that could be construed as an informal claim for benefits.  See 38 C.F.R. § 3.157 (2011). 

Under these circumstances, the service member did not have a claim pending for VA benefits at the time of his death.  Accordingly, the legal criteria for establishing entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011).  Here, the law is dispositive, and the accrued benefits claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 

The Board would add that even if it had been determined that the service member had an outstanding claim for benefits at the time of his death, the appellant would not be considered eligible to receive said benefits.  That is, in order to receive accrued benefits, the appellant would have had to applied for those benefits within one year of the service member's death.  Since she did not do so, her claim for benefits would fail because she did not meet the basic legal criteria for the filing of benefits.  The Board finds that the RO in issuing its decision has correctly interpreted the applicable regulations and statutes. 

The Board appreciates the sincerity of the appellant's statements.  Although the Board regrets that the outcome to the appellant is not favorable, the Board notes that it is denying this claim due to the application of the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this matter, the law is dispositive of this particular issue, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Id.  The Board is without authority to grant this claim on an equitable or moral basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the undisputed facts of this case, the appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121 (West 2002).


ORDER

Entitlement to accrued benefits is denied.  


REMAND

The service member was on active duty in the US Army during the Vietnam War. As a result of that service, he was stationed in the Republic of Vietnam where he may have been exposed to chemical dioxins such as Agent Orange.  The service member was subsequently released from service in veteran was subsequently released from service in 1971. 

Thirty-three years later, the service member died in August 2004.  The death certificate further listed the following reasons as causing the service member's death: 

Sepsis, infection of tips shunt (transjular intrapertineal portosystemic shunt), portal hypertension, secondary sclerosing cholangitis, renal failure, and pancreatic carcinoma.  

As noted above, at the time of his death, the service member was not in receipt of any VA benefits.  

Following the service member's death, the appellant, his widow, submitted a claim for benefits.  To support her claim, the appellant provided written statements contending that as a result of her husband's service in South Vietnam, he was exposed to chemical dioxins, which, in turn, resulted in his development of various disabilities that led to his death.  

A review of claims folder indicates that none of the service member's health records over the last two years of his life have been obtained and included in the claims folder for review.  Most importantly, the service member's terminal care records have not been obtained and included in the claims folder for review.  The Certificate of Death shows that the veteran died as an inpatient at the Methodist University Hospital.  Although the appellant's claim has been denied, it may be that these medical records in general, and especially the terminal treatment records, will provide more details on how the service member died and the cause of his death.  Such records are therefore needed for this decision and may lead to a positive determination of the appellant's claim.  The RO/AMC has a duty to obtain those records and if that is not successful, then to inform the appellant that it has attempted to obtain those records and that it is her responsibility to secure those records and forward them to the VA for review. 

Also, the Board notes that, while the appeal was pending, the United States Court of Appeals for Veterans Claims, hereinafter the Court, issued a decision with regard to the content of VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007) [The Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011)].  In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include:

(1) a statement of the conditions (if any) for which the veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and 
(3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected. 

Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application. 

In the present case, a July 2006 letter informed the appellant of the evidence required to show that service connection for the cause of the service member's death is warranted.  The letter also advised her of the evidence necessary to support a claim for DIC benefits along with accrued benefits.  However, the letter did not inform her of the evidence required to support a claim for benefits based on a nonservice-connected disorder.  Additionally, the appellant has advanced specific arguments regarding her husband's death and his exposure to chemical dioxins.  The July 2006 letter did not address any particular argument made by the appellant or the evidence she needed to submit to support her contentions.  Thus, this remand for substantive development will provide the opportunity to properly notify the appellant in accordance with Hupp, supra.

Additionally, in general, the surviving spouse of a veteran is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service and the surviving spouse's meets the net worth requirements of 38 C.F.R. § 3.274 (2011) and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23 (2011).  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2011). 

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2011).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2011). 

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable.  38 C.F.R. § 3.262 (2011).  Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a veteran's just debts, expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272 (2011). 

The maximum annual rates of improved pension are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Administration Benefits Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2011). 

A review of the claims folder suggests that the VA may not have all of the financial information from the appellant needed to make a determination as to whether she is entitled to improved death pension benefits.  That is, the appellant has indicated that she was in receipt of retirement benefits and other pay and that she may have been in receipt of Social Security Administration (SSA) benefits not only for herself but as the widow of her husband.  Because this information is needed in order to make a determination as to whether benefits may be paid to the appellant, the claim will be remanded so that this information may be obtained and included in the claims folder for possible review. 

Accordingly, further appellate consideration will be deferred and the case is remanded to the RO for the following actions: 

1.  The appellant should be issued a letter addressing the elements required under Hupp, supra.  Specifically, the letter should inform the appellant of the evidence and information required to substantiate a DIC claim based on a non-service connected disorder.  A copy of all correspondence should be included in the claims folder for review.  

Also, the RO/AMC should provide the appellant all necessary notice and instructions relevant in her claim for nonservice-connected death pension benefits.  In pertinent part, it must explain to her the importance of filing the required Medical Expense Report and Improved Pension Eligibility Verification Report in order to obtain the benefit she claims.  The RO must explain the types and kinds of evidence, i.e., income and expenses she must and should report and claim.  A copy of all correspondence should be included in the claims folder for review.  

2.  The RO/AMC should contact the appellant and ask her to provide the name(s) of all VA and non-VA physicians and healthcare providers that treated her husband from January 2002 to August 2004.  She should be provided Authorization and Consent to Release Information to the Department of Veterans Affairs Forms (Form 21-4142) for those for whom he has not already provided to VA.  After securing the necessary release(s), the RO should obtain those records that have not been previously secured.  

Of particular interest is a complete copy of the service member's autopsy report and his terminal hospital records, along with any other records located at the Mayo Clinic and the University of Tennessee Medical Group, Inc., in Memphis, Tennessee.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results, and should be given opportunity to submit the requested records in accordance with 38 C.F.R. § 3.159(e) (2011).

3.  Only after all of the service member's medical records have been obtained and included in the claims folder, the RO/AMC should arrange for the service member's file to be reviewed by a VA doctor.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner/reviewer is asked to provide an opinion as to whether there is any medical evidence contained in the claims folder that would support the appellant's assertions that her husband's pancreatic cancer was caused by or the result of his exposure to chemical dioxins while he was on active duty.  Additionally, the examiner/reviewer is asked to provide comments with respect to the service member's last days including the reasons for his death.  Moreover, the examiner/reviewer should provide an opinion as to whether the type of hypertension that was noted on the Certificate of Death, i.e., portal hypertension, is the same or related to or caused by ischemic heart disease (a disability secondary to chemical dioxin exposure).  

If a conclusion cannot be made concerning any of the comments and opinions requested, the examiner/reviewer should comment accordingly.  The result proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses or conclusions given.  It is requested that the results of the opinion be typed and included in the claims folder for review. 

4.  The RO should provide the appellant the opportunity to furnish a complete financial status report listing all monthly income, monthly expenses, and assets (to include bank account information), for the calendar years since 2004.  She should be permitted to submit supporting documentation, such as a copy of her tax returns or other financial information, if she so desires.  She should also complete an income eligibility verification report (EVR) for the years 2004 forward.  Any received documents should be included in the claims folder for future review. 

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2008) and see Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


